Citation Nr: 0302873	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  93-23 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date for an award of a 50 percent 
rating for dysthymic disorder (previously diagnosed as 
generalized anxiety with prominent depressive features), 
prior to October 6, 1987.

(The issue of entitlement to an increased rating for 
dysthymic disorder (previously diagnosed as generalized 
anxiety with prominent depressive features), currently 
evaluated as 50 percent disabling, will be the subject of a 
later decision by the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney




WITNESS AT HEARING ON APPEAL

The veteran's psychiatrist


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1941 and from December 1941 until his retirement in 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1988 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected psychiatric disability, then 
evaluated as 30 percent disabling.  Subsequently, based on 
the receipt of additional evidence, including the report of a 
Department of Veterans Affairs (VA) psychiatric examination, 
the RO, by rating action dated in February 1991, increased 
the evaluation assigned for the veteran's psychiatric 
disability to 50 percent, effective July 1989.  The veteran 
disagreed with the effective date assigned for the higher 
rating.  

This case has been before the Board on several previous 
occasions.  In May 1994, the Board remanded the issue of 
entitlement to an earlier effective date for an award of a 50 
percent evaluation for generalized anxiety disorder.  The 
Board again remanded the claim for additional development of 
the record in November 1995.  At that time, the issue of 
entitlement to an increased rating was also adjudicated, and 
additional development was also sought with respect to this 
issue.  In a decision dated in September 1999, the Board 
denied the veteran's claim for an increased rating for 
generalized anxiety disorder.  This decision also assigned an 
effective date of October 6, 1987, for the award of a 50 
percent evaluation for dysthymic disorder (previously 
generalized anxiety disorder with prominent depressive 
features).  The part of the decision assigning an earlier 
effective date was implemented by the RO in a rating decision 
dated in January 2000.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court) which, by 
an order dated in November 2000, granted a Joint Motion for 
Remand and to Stay Further Proceedings (Joint Motion).  The 
Court vacated that part of the Board's decision that denied 
an effective date earlier than October 6, 1987 for the award 
of a 50 percent evaluation for the veteran's service-
connected anxiety disorder and denied an increased rating for 
dysthymic disorder (previously generalized anxiety disorder 
with prominent depressive features).  The Board was directed 
to consider all the evidence in determining when the rating 
increase was "ascertainable."

Additional development of the evidence was ordered by a Board 
remand issued in September 2001.

As noted in the Board's September 1999 decision, various 
statements in the record refer to a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities.  As this matter was not developed or certified 
for appeal, it is again referred to the RO for appropriate 
action.

The Board is undertaking additional development concerning 
the issue of entitlement to an increased rating for dysthymic 
disorder (previously diagnosed as generalized anxiety with 
prominent depressive features) pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing this 
issue.




FINDINGS OF FACT

1.  The RO denied the veteran's claim for an increased rating 
for his psychiatric disability in a February 1987 rating 
action. 

2.  The veteran was notified of this decision, but did not 
file a timely appeal.

3.  The veteran's claim for an increased rating for 
generalized anxiety disorder is dated October 6, 1987 and was 
received the following day.

4.  The medical report accompanying the October 6, 1987 claim 
provided the initial evidence that the veteran's psychiatric 
disability had increased in severity.  


CONCLUSION OF LAW

The criteria for an effective date for an award of a 50 
percent evaluation for generalized anxiety with prominent 
depressive features prior to October 6, 1987 have not been 
met.  38 U.S.C.A. § 5110 (West Supp. 2002); 38 C.F.R. 
§ 3.400(b)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
VA's duty to assist a veteran in developing the evidence 
necessary to substantiate a claim.  See Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

VA has met its duty to notify and assist in the veteran's 
case.  Rating decisions apprised the veteran of the reasons 
and bases for the VA decision.  A statement of the case, and 
supplemental statements of the case, apprised the veteran of 
the law applicable in adjudicating the appeal.  In the most 
recent supplemental statement of the case, issued in December 
2001, the veteran was apprised of the pertinent provisions of 
the VCAA and of that evidence he needed to submit and the 
development the VA would undertake.  The correspondence 
reflects that the veteran's representative received a copy.  
There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim, as well as the actions 
expected of him and those the VA would provide, have been 
met.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA and private treatment records.  The 
veteran has not indicated that there is any additional 
evidence that could be obtained.  Accordingly, the Board 
finds that all information and evidence have been developed 
to the extent possible and that no prejudice will result to 
the veteran by the Board's consideration of this matter.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

Factual background

Service connection for anxiety reaction with pain in the 
joints was initially granted by the RO in a rating decision 
dated in January 1963.  A 30 percent evaluation was assigned, 
effective September 1962.  By a rating action in July 1968, 
the rating was increased to 70 percent, effective from May 2, 
1968.  In a rating action dated in April 1973, the RO granted 
a total rating based on individual unemployability due to 
service-connected disability, effective December 1972.  The 
RO, by rating action dated in May 1983, terminated the total 
rating based on individual unemployability due to service-
connected disability on the basis that there was clear and 
unmistakable error in the rating decision that granted this 
benefit.  In addition, the RO reduced the 70 percent 
schedular evaluation that had been in effect for the 
veteran's service-connected psychiatric disability to a 10 
percent rating, effective August 1, 1983.  Following a remand 
by the Board in May 1984, the RO, in a June 1984 rating 
decision, noted that a 30 percent evaluation was protected, 
and restored the 30 percent evaluation, effective August 1, 
1983.  

A Board decision in January 1985 denied a rating in excess of 
30 percent, and denied entitlement to a total rating based on 
individual unemployability due to service-connected 
disability.  In January 1986, the Chairman of the Board of 
Veterans' Appeals denied a request for reconsideration of the 
January 1985 determination.  As such, that decision is final 
as to the issues adjudicated therein.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2002).

The veteran submitted a claim for an increased rating for his 
service-connected psychiatric disability in February 1987.  A 
medical statement from the veteran's treating psychiatrist 
dated in June 1986 was attached to the claim.  The RO denied 
the claim for a higher evaluation in a rating decision dated 
in February 1987.  The veteran was notified of this decision 
and of his right to appeal by a letter dated the following 
month, but a timely appeal was not received.  

A Statement in Support of Claim dated October 6, 1987 and 
received by the Board the following day is of record.  The 
veteran stated that he requested an increase in his 
compensation for his psychiatric disability, and alleged that 
his condition had worsened.  

A statement dated October 6, 1987 from a private psychiatrist 
was received by the VA on October 7, 1987.  The physician 
related that the veteran had initially been treated in his 
office in July 1967 and continued until February 1973.  He 
reported that treatment resumed in January 1975, and that he 
had last seen the veteran in September 1987.  He noted that 
the diagnosis was latent schizophrenia.  The psychiatrist 
stated that the veteran's psychiatric disability was 
manifested by very poor interpersonal relations, bizarre 
behavior, episodes of crying spells, suicidal ideation, 
depressive ideas, ideas of worthlessness, auditory 
hallucinations, ideas of persecution and reference, 
ambivalence, lack of concentration, short attention span, 
poor insight and judgment, inadequate affect, partial 
disorientation in time, poor memory and an inability to 
perform any kind of routine work for any length of time.  The 
examiner indicated that the veteran continued to receive 
treatment, including psychotherapy and medication.  He 
commented that the veteran was a chronic case whose symptoms 
were unresponsive to therapy and that he presented with a 
poor prognosis.  He concluded that the veteran was unable to 
perform any kind of gainful occupation and was totally 
incapacitated.

Based on the evidence summarized above, as well as additional 
private and VA medical records, the RO, by rating action 
dated in February 1991, increased the evaluation assigned for 
the veteran's psychiatric disability to 50 percent, effective 
July 21, 1989.  As noted above, in its September 1999 
decision, the Board assigned October 6, 1987, as the 
effective date for the award of the 50 percent evaluation for 
the service-connected generalized anxiety disorder.  

Analysis 

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The veteran asserts that an earlier effective date should be 
assigned for the award of a 50 percent evaluation for his 
service-connected psychiatric disability.  He has variously 
argued that the proper effective date should be either 1967, 
when he first saw a private psychiatrist, or in 1983.  

It is significant to point out that by decision in January 
1985, the Board denied the veteran's claim for an increased 
rating for his psychiatric disability, then characterized as 
anxiety reaction.  This determination is final.  It is noted 
that the Board denied the veteran's request for 
reconsideration of this decision.  

The veteran submitted a claim for an increased rating for his 
psychiatric disability in February 1987.  This claim, too, 
was denied by the RO later that month.  The next 
communication received from the veteran was a Statement in 
Support of Claim dated October 6, 1987, and received the 
following day.  It is clear from the language he used in that 
statement that he was filing a new claim for an increased 
rating at that time.  Specifically, the veteran alleged the 
disability had worsened as the basis for his increased rating 
claim.  There is no demonstrated basis for an argument that 
he was attempting to file a notice of disagreement with the 
February 1987 decision.  Thus, the February 1987 rating 
decision also became final.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).

The evidence of record, when considered as a whole, does not 
demonstrate that the veteran's service-connected psychiatric 
disability increased in severity at any time during the 
period from February to October 1987.  While the veteran is 
competent to report his symptoms, there is no competent 
medical evidence showing that his condition had clinically 
worsened prior to the submission of his new claim in October 
1987.  It was not until the clinical evidence dated October 
6, 1987 was received, and considered in conjunction with the 
record as a whole, that it was "ascertainable" that the 
veteran's psychiatric disability had become more severe.  The 
Board concludes, accordingly, that October 6, 1987 is the 
proper effective date for the award of a 50 percent 
evaluation for generalized anxiety with prominent depressive 
features.  


ORDER

An effective date for an award of a 50 percent evaluation for 
dysthymic disorder (previously diagnosed as generalized 
anxiety with prominent depressive features), prior to October 
6, 1987, is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

